                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                       )
                                                )
           v.                                   )   Criminal No. 17-222
                                                )   Judge Nora Barry Fischer
                                                )
DAVID ANTHONY SOMERVILLE, and                   )
NATEL DEQUE WALKER,                             )
                                                )
                      Defendants.               )

                                 MEMORANDUM OPINION

   I. INTRODUCTION

       In this case, Defendants David Somerville and Natel Walker are each charged with one

count of conspiracy to distribute heroin and fentanyl, in violation of 21 U.S.C. § 846 and one

substantive count of possession with intent to distribute heroin and fentanyl, in violation of 21

U.S.C. §§ 841(a)(1) and 841(b)(1)(C). (Docket No. 44). The charges arise from the seizure of

heroin and fentanyl after a traffic stop which took place on January 9, 2016 in Robinson

Township at which time Walker was the driver and Somerville was his passenger. Presently

before the Court are motions to suppress evidence filed by each of the Defendants and the

Government’s opposition thereto. (Docket Nos. 71; 76-77; 79). The Court initially held oral

argument on the Government’s objection to convening a suppression hearing on August 10,

2018, (Docket Nos. 104; 106), and after overruling the Government’s objection, (Docket No.

112), held a suppression hearing on December 11, 2018, (Docket Nos. 122; 128). At the Court’s

direction, the parties submitted post-hearing proposed findings of fact and conclusions of law,

but declined to file responses by the Court’s deadline of February 25, 2019. (Docket Nos. 133;

136; 138). After careful consideration of all of the parties’ filings and the credible evidence of

record, and for the following reasons, Defendants’ Motions to Suppress are denied.

                                                1
   II. BACKGROUND

       A. Factual Findings

       As noted, both Defendants are charged with one count of conspiracy to distribute heroin

and fentanyl, in violation of 21 U.S.C. § 846, from September 11, 2015 to on or about January 9,

2016 and one substantive count of possession with intent to distribute heroin and fentanyl, in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), on or about January 9, 2016. (Docket No.

44). Both were initially charged with offenses arising from this incident in state court but those

charges were nolle prossed in favor of this federal prosecution.

       At the hearing, the Government presented a series of exhibits, (Govt. Exs. 1-8), and the

testimony of Robinson Township Police Department Officer Scott Patton. (Docket Nos. 122;

122-1; 128). Defendants did not call any witnesses nor admit any exhibits but conducted

thorough cross-examination of the Government’s witness. (See id.). In this Court’s estimation,

based on his demeanor and testimony in response to the questioning of the attorneys and the

Court at the suppression hearing, Officer Patton provided credible testimony as to the events in

question, despite efforts at impeachment. See United States v. Garcia, 521 F. App’x 71, 73 (3d

Cir. 2013) (quoting Anderson v. City of Bessemer, 470 U.S. 564, 574 (1985)) (“‘[w]hen findings

are based on determinations regarding the credibility of witnesses ... for only the trial judge can

be aware of the variations in demeanor and tone of voice that bear so heavily on the listener’s

understanding of and belief in what is said.’”).      He also presented as an experienced law

enforcement officer.

       To this end, Officer Patton has approximately 11 years of experience in law enforcement.

(Docket No. 128 at 5). After starting his career working in part-time positions with two police

departments, i.e. the Coraopolis Police Department and the Ambridge Police Department, where



                                                2
he worked a combined total of 50 hours per week, Officer Patton joined the Robinson Township

Police Department as a full-time patrol officer in 2010. (Id. at 5-6, 51-52). He obtained the rank

of Sergeant in June of 2018 after the incident in question and currently supervises 8 other

officers. (Id. at 51-52).

        On the early morning hours of January 9, 2016, Officer Patton was on a routine traffic

patrol in Robinson Township and was positioned in the lower Route 60, Steubenville Pike area,

near Thornburg Bridge. (Docket No. 128 at 6, 52). He described this location as a high drug use

and crime area that served as a “back way” into the City of Pittsburgh which was often used by

individuals traveling to the City to buy and use drugs because they were cheaper than those sold

in surrounding areas and states. (Id. at 6, 13, 33). The area also experienced numerous DUI

cases at that time of night. (Id. at 33). Officer Patton testified that the low-priced hotels in this

area were notorious for drug trafficking, prostitution and wanted criminals and that the gas

stations in the area had been robbed in the past. (Id. at 33).

        At approximately 1:28 a.m., Officer Patton observed a Blue Ford Expedition with loud

exhaust and a burnt-out taillight traveling westbound on Steubenville Pike moving from the City

of Pittsburgh toward the low-priced hotels. (Docket No. 128 at 6-7, 9, 53-54, 67, 78-79). He

pulled behind the vehicle and observed that it had a January of 2016 registration sticker but ran

the plate and learned that the vehicle’s registration had actually expired on December 31, 2015.

(Id. at 9, 11, 56, 79). It was also reported to him that the vehicle was registered to Charlotte

Windsor at an address on Dinwiddie Street in Pittsburgh. (Id. at 11). Given the taillight and

registration violations, Officer Patton decided to initiate a traffic stop and informed dispatch that

he was going to stop the vehicle at a nearby GetGo gas station. (Id. at 8; Govt. Ex. 6).




                                                  3
        Officer Patton proceeded to pull the vehicle over at the gas station near the gas pumps.

(Docket No. 128 at 12). A back-up unit driven by Sergeant Joel Hamilton quickly arrived on

scene. (Id. at 39, 55). Both Patton and Hamilton exited their vehicles and approached the Ford

Expedition, with Patton walking toward the driver’s side door and Hamilton toward the

passenger’s side door. (Id. at 39-40). Officer Patton testified that he noticed a faint smell of

burnt marijuana coming from the vehicle as he approached, (id. at 12, 36, 57-59), although he

had written in his earlier Incident Report that he smelled the marijuana “while speaking” to the

occupants of the car. (Docket No. 138-1 at 4).

        Officer Patton spoke to the driver of the vehicle, Walker, whom he described as nervous,

and he (Walker) admitted that he did not have a driver’s license. (Id. at 12). Officer Patton also

observed that Walker was breathing heavily, looking around, shuffling around, and stated that

the vehicle belonged to the passenger, Somerville. (Id. at 12-13; 60). Walker told the officer

that they were headed up the hill, which Officer Patton understood to be in the general direction

of the low-cost hotels. (Id. at 13). Officer Patton testified that he believed that Walker was

attempting to distance himself from the vehicle. (Id. at 61). He also saw a baggy corner1 in the

center console of the vehicle which, based on his experience, he knew is commonly used to store

drugs, along with rolling papers of the type typically used to roll marijuana joints. (Id. at 15-16,

42, 62, 79). From these observations, Officer Patton concluded that the occupants of the vehicle

had likely smoked marijuana in the car prior to being pulled over and he suspected that Walker

was driving under the influence of marijuana. (Id. at 62, 79). Officer Patton asked Walker to

exit the vehicle and subjected him to a pat-down search, which resulted in the seizure of two cell

phones but no other contraband or money. (Id. at 17, 68-69).


1
         The Court accepts Officer Patton’s correction of his testimony during cross-examination that he saw only a
single baggy corner in the console area. (Docket No. 128 at 63-66).

                                                        4
       Sergeant Hamilton spoke to the passenger, Somerville, and the officers were advised by

dispatch that he also did not have a valid driver’s license and that there was an active warrant for

his arrest. (Docket No. 128 at 19, 45). Somerville attempted to explain that he was on federal

probation but that he did not have an outstanding arrest warrant. (Id. at 19-20). However, he

was directed to exit the vehicle, subject to a pat-down search for officer safety, and placed in

handcuffs immediately upon receiving information that he was wanted. (Id.). The search of

Somerville’s person resulted in the seizure of $1,200 in cash and three cell phones but no other

contraband. (Id. at 21, 67). The officers also received an NCIC Wanted Person Response which

noted that Somerville had a federal firearm conviction but stated “Warning: do no arrest based

on this information.” (Id. at 20-21). The officers attempted to contact the phone number listed

on the form several times and after these attempts were unsuccessful, Somerville was released

from the handcuffs. (Id.).

       The officers requested that a K-9 unit be sent to the scene but that unit initially went to a

different GetGo gas station and was re-routed by dispatch to the correct location at 1:44 a.m. (Id.

at 22). The officers informed the defendants that the drug dog was coming and both agreed

verbally to a search of the vehicle and then signed the Robinson Township Voluntary Consent to

Search Form at 1:46 a.m. (Id. at 23). The form expressly authorizes the search of the vehicle

and both agreed that “I am not unduly under the influence of drugs and/or alcohol” and “I am

giving this written permission voluntarily and without threats, pressures, coercion or promises of

any kind being made.” (Id.). Officer Patton testified that at the time they received consent to

search, neither of the Defendants were handcuffed; they were not threatened; and no officer had

drawn a firearm. (Id. at 24-26).    From his perspective, it was a professional encounter. (Id.).

No evidence was introduced by the defense to counter these assertions.



                                                 5
       The K-9 unit arrived on scene at 1:51 a.m. (Docket No. 128 at 22). The canine sniff

resulted in “hits” on the outside of the vehicle, underneath the back of the vehicle and on the

driver’s side. (Id. at 26-27). Officer Patton stated that if the Defendants had not consented to the

search, they would have sought a search warrant at this point. (Id. at 26). The dog entered the

vehicle and “hit” on the center cup holder area and the footboard, near the gas pedal. (Id. at 27).

The canine sniff took approximately 4-5 minutes. (Id. at 28). The officers then proceeded to

search the vehicle, locating “roaches” or the remnants of marijuana joints in the center cup

holder area along with the baggy corner and rolling papers. (Id. at 27). Officer Patton observed

that the baggy corner contained apparent marijuana residue. (Id. at 67). He then pulled the

carpet back near the footboard area on the driver’s side and eight bundles of heroin fell to the

ground. (Id. at 27). Additional heroin was located in the same general area on the passenger’s

side of the vehicle. (Id. at 27-28). The heroin was found approximately 9 minutes after the K-9

unit arrived on scene. (Id. at 28). Both Defendants were arrested after the heroin was found and

placed in the back of a police cruiser. (Id. at 28-29). The officers waited for the tow truck and

transported Defendants at approximately 2:39 a.m. (Id. at 28-29).

       The officers later applied for and received search warrants as to the vehicle and

Defendants’ cell phones. (Id. at 29). During the search of the vehicle, an additional 2 bundles of

heroin were located on the passenger-side footboard area. (Id. at 29).

       B. Relevant Procedural History

       After receiving several extensions of time to file pretrial motions, which were granted by

the Court, Somerville filed pretrial motions including his motion to suppress on February 12,

2018, and Walker did the same along with supporting briefs on March 13, 2018. (Docket Nos.

68, 69, 70, 71, 74, 75, 76, 77). The Court set the matter for a suppression hearing on May 10,



                                                 6
2018. (Docket No. 78). The Government filed its Response on April 12, 2018 and an exhibit

list on April 13, 2018. (Docket Nos. 79, 80).

       Walker’s former counsel, Stephen Begler, Esq., filed a motion to withdraw on May 1,

2018 which caused the Court to convert the hearing into a status conference. (Docket Nos. 81-

83). At that conference, the Court granted Mr. Begler’s motion to withdraw and current counsel

to Walker, Marvin Miller, Esq. was appointed on May 17, 2018. (Docket Nos. 85-86). At a

subsequent status conference on May 25, 2018, the Court granted an oral motion for an extension

of time to file additional pretrial motions by July 24, 2018.     (Docket Nos. 91-92).     Two

additional pretrial motions were filed on July 24, 2018, (Docket Nos. 95-96), and the

Government filed responses to same on August 3, 2018, (Docket Nos. 101-102).

       The Court reset the matter for a suppression hearing on August 10, 2018 but after hearing

oral argument from the parties on the Government’s objection based on an alleged lack of

standing by the Defendants, the Court postponed the hearing and established a briefing schedule.

(Docket Nos. 104-106). The Court accepted supplemental briefs from the parties and then issued

an Order on October 15, 2018, deferring any ruling on the standing objection until after the

suppression hearing, to the extent necessary. (Docket No. 112).

       The Court held the suppression hearing on December 11, 2018, ordered production of the

transcript and established a briefing schedule for parties to file proposed findings of fact and

conclusions of law and responses to same. (Docket Nos. 122; 128). The official transcript was

filed on January 11, 2019. (Docket No. 128). The parties filed their proposed findings of fact

and conclusions of law on the following dates: the Government on January 29, 2019, (Docket

No. 133); Somerville on February 11, 2019; (Docket No. 136); and, after receiving an extension,

Walker on February 18, 2019. (Docket Nos. 132; 133). The parties declined to file responses by



                                                7
the Court’s deadline of February 25, 2019. (See Docket No. 124). The present motions are thus

fully briefed and ripe for disposition.

    III. LEGAL STANDARD

        It is well-settled that, at a hearing on a motion to suppress, “the credibility of the

witnesses and the weight to be given the evidence, together with the inferences, deductions and

conclusions to be drawn from the evidence, are all matters to be determined by the trial judge.”

United States v. Richardson, 501 F. Supp. 2d 724, 734 (W.D. Pa. 2007) (citations omitted).

    IV. DISCUSSION

        In their post-hearing submissions of proposed findings of fact and conclusions of law,

both Defendants concede that the traffic stop was lawful but contest the constitutionality of the

warrantless searches of their persons and the vehicle and the resulting seizures of heroin, cell

phones, cash, marijuana roaches, a baggy corner and rolling papers. (Docket Nos. 136; 138).

They also challenge the search warrants authorizing the searches of certain cell phones. (Id.).

Somerville further raises a cursory challenge to alleged custodial statements he made to the

officers during the traffic stop. (Docket No. 136). The Government maintains that the evidence

of record demonstrates that the searches were authorized under several well-established

exceptions to the warrant requirement; that the search warrant as to Somerville’s cell phones was

supported by probable cause; and that Somerville has failed to demonstrate that he was in

custody at the time the alleged statements were made.2                   (Docket No. 133).         After careful

consideration of the parties’ arguments in light of the credible evidence of record, the Court



2
          The Court notes that the Government’s proposed findings of fact and conclusions of law do not address its
previously raised objections to the Defendants’ standing to bring the present motions. (Docket No. 133). For the
reasons set forth in the body of this Memorandum Opinion, the Court finds that that the searches and seizures were
justified under the prevailing law such that the Defendants’ motions to suppress are denied. Hence, the Court
declines to further discuss the objection to standing, as any such ruling is unnecessary to the disposition of the
pending motions.

                                                        8
agrees with the Government that the warrantless searches and seizures were justified under the

totality of the circumstances; that the search warrant was supported by probable cause; and that

Somerville has failed to establish a Miranda violation.

         A. Warrantless Searches

         The Fourth Amendment protects citizens against unreasonable searches and seizures.

U.S. Const. Amend. IV.; see also United States v. Ubiles, 224 F.3d 213, 216 (3d Cir. 2000).

Warrantless searches are per se unreasonable subject only to a few specifically established and

well delineated exceptions. Horton v. California, 496 U.S. 128, 133 (1990). Because no warrant

authorized the initial searches here, the burden is on the Government to prove by a

preponderance of the evidence that the searches fell within one of the recognized exceptions to

the warrant requirement. United States v. Herrold, 962 F.2d 1131, 1137 (3d Cir. 1992). The

Government invokes several of those exceptions, i.e., the Terry patdown search; the automobile

exception; and a consent search.3 (Docket Nos. 79; 133). A Terry patdown search is generally

authorized after a lawful traffic stop if there is reasonable suspicion of criminal activity by the

vehicle’s occupants. See United States v. Lewis, 672 F.3d 232, 237 (3d Cir. 2012). The consent

exception generally authorizes a warrantless search if the subject knowingly and voluntarily

consents to a search of the vehicle. See United States v. Givan, 320 F.3d 452, 459 (3d Cir.

2003).     “The automobile exception permits vehicle searches without a warrant if there is

‘probable cause to believe that the vehicle contains evidence of a crime.’” United States v.

Donahue, 764 F.3d 293, 299-300 (3d Cir. 2014) (citations omitted). Any evidence obtained


3
          The Court notes that the Government also states in its proposed findings of fact and conclusions of law that
the search was valid as an inventory search but has not cited caselaw in that submission or its other brief or more
fully developed such argument. (See Docket No. 133). The Court recognizes that an inventory search conducted
pursuant to standardized police procedures is authorized if it is made for the purpose of cataloguing and
safeguarding the vehicle’s contents. See United States v. Mundy, 621 F.3d 283, 287 (3rd Cir. 2010). However, as
the Court finds that the searches were authorized under several alternative bases, it need not specifically address this
position.

                                                           9
pursuant to a search that does not meet a recognized exception to the warrant requirement must

be suppressed as “fruit of the poisonous tree.” United States v. Brown, 448 F.3d 239, 244 (3d

Cir. 2006) (citing Wong Sun v. United States, 371 U.S. 471, 487-88 (1963)).

       The Court first considers the Defendants’ challenges to the Terry patdown searches and

will then continue to evaluate the other exceptions invoked by the Government here.       As this

Court previously recognized:

               [u]pon making a lawful traffic stop of a vehicle, police officers are
               granted the authority “to detain the automobile and its occupants
               pending an inquiry into a vehicular violation.” [Arizona v.
               Johnson, 555 U.S. 323, 327, 129 S.Ct. 781, 172 L.Ed.2d 694
               (2009)]. The officers then “may exercise reasonable
               superintendence over the car and its passengers,” and have the
               discretion to either: (1) order the driver and passengers to get out
               of the vehicle; or (2) remain in the vehicle while the officers
               investigate the violation. [United States v. Bonner, 363 F.3d 213,
               216 (3d Cir. 2004)] (citations omitted). The officers may also
               execute a Terry patdown search for weapons of any occupants of
               the vehicle upon reasonable suspicion that the occupant is armed
               and dangerous. Johnson, 555 U.S. at 326.

United States v. Edmonds, Crim. No. 12-70, 2013 WL 6002234, at *8 (W.D. Pa. Nov. 12, 2013).

Similarly, “[o]nce a valid traffic stop is initiated, an officer who develops a reasonable,

articulable suspicion of criminal activity may expand the scope of an inquiry beyond the reason

for the stop and detain the vehicle and its occupants for further investigation.” United States v.

Lewis, 672 F.3d 232, 237 (3d Cir. 2012) (quotation and citation omitted).

               Reasonable suspicion, while not rigidly defined, may be the result
               of the following factors: “specialized knowledge and investigative
               inferences,” “personal observation of suspicious behavior,”
               “information from sources that prove to be reliable, and
               information from sources that-while unknown to the police-prove
               by the accuracy and intimacy of the information provided to be
               reliable at least as to the details contained within that tip.” Brown,
               448 F.3d at 247 (citation omitted). Depending upon the totality of
               the circumstances, reasonable suspicion may be the result of one or
               a combination of the above and other relevant factors. Id.

                                                10
                In evaluating the officer’s actions, the Court must defer to the
                “officer’s knowledge of the nature and nuances of the type of
                criminal activity the officer has observed.” United States v.
                Robertson, 305 F.3d 164, 166 (3d Cir. 2002) (citing United States
                v. Nelson, 284 F.3d 472 (3d Cir. 2002)). In addition, the United
                States Court of Appeals for the Third Circuit gives considerable
                deference to police officers' determinations of reasonable
                suspicion. See, e.g., Nelson, 284 F.3d at 482. Similarly, courts
                often defer to personal observations and conclusions on the theory
                that experienced officers can infer criminal activity from conduct
                that may seem innocuous to a lay person. United States v. Arvizu,
                534 U.S. 266, 273 (2002); see also [Illinois v. Wardlow, 528 U.S.
                119, 124 (2000)].

                The Third Circuit has applied the so-called “ ‘collective knowledge
                doctrine’—under which the knowledge of one law enforcement
                officer is imputed to the officer who actually conducted the
                seizure, search, or arrest,” United States v. Whitfield, 634 F.3d 741,
                745 (3d Cir. 2010), in various circumstances, including reasonable
                suspicion to conduct a Terry stop and frisk, id.; probable cause for
                a warrantless arrest, see United States v. Belle, 593 F.2d 487, 497,
                n.15 (3d Cir. 1979); and, seizures under the plain view doctrine,
                see United States v. Menon, 24 F.3d 550, 562 (3d Cir. 1994). The
                collective knowledge doctrine allows officers “‘to act on the
                strength’ of work done by fellow officers” when they are engaged
                in joint law enforcement activities. United States v. Gonzalez, 630
                F. App’x. 157, 161 (3d Cir. 2015) (quoting Whiteley v. Warden,
                401 U.S. 560, 568 (1971)). “Under the rule, determinations
                concerning the existence of reasonable suspicion can be made
                based on the knowledge of the officer conveying the information,
                not on ‘whether those relying on the [information] were
                themselves aware of the specific facts which led their colleagues to
                seek their assistance.’” Gonzalez, 630 F. App’x. at 161 (quoting
                United States v. Hensley, 469 U.S. 221, 231 (1985)).

United States v. Gardenhire, Cr. No. 15-87, 2017 WL 1022578, at *4-5 (W.D. Pa. Mar. 16,

2017).

         In this Court’s estimation, the totality of the circumstances supports a finding that the

experienced officer had reasonable suspicion to believe that Walker and Somerville were

engaged in criminal activity prior to the officers’ directing them to exit the vehicle and



                                                 11
subjecting them to the Terry patdown searches. See United States v. Crandell, 554 F.3d 79, 84

(3d Cir. 2009) (quoting Terry, 392 U.S. at 19-20, n.16) (“A seizure occurs only ‘when [a police

officer], by means of physical force or show of authority, has in some way restrained the liberty

of a citizen.’”). To this end, Officer Patton was patrolling late at night in what he understood

was a high crime area where drug trafficking and driving under the influence offenses occur with

relative frequency. Cf. United States v. Edmonds, 2013 WL 6002234, at *10 (W.D. Pa. Nov. 12,

2013), aff'd 606 F. App’x. 656 (3d Cir. 2015) (“the officers' awareness of prior violent crimes

having occurred in the general vicinity is certainly one of the factors which must be considered

in the evaluation of all of the evidence”). He personally observed violations of the vehicle code

and lawfully pulled over the vehicle Defendants were traveling in to further investigate those

violations. (Docket No. 128 at 6, 52). Both the driver and passenger were unlicensed and acting

suspiciously upon initial questioning by the officers. See Brown, 448 F.3d at 247 (“personal

observation of suspicious behavior,” may support reasonable suspicion). Officer Patton also

smelled a faint odor of marijuana emanating from the vehicle and observed a baggy corner and

rolling papers in plain view from his position outside the vehicle, providing reasonable suspicion

of the presence of illegal narcotics within the vehicle and that the occupants of vehicle, Walker

and Somerville, were using and/or dealing illegal narcotics. See e.g., United States v. Bowra,

Crim. No. 16-161, 2018 WL 1244521, at *19 (W.D. Pa. Mar. 9, 2018) (quoting Harris v. United

States, 390 U.S. 234, 236, 88 S.Ct. 992, 19 L.Ed.2d 1067 (1968) (per curiam)) (“The Supreme

Court has explained that ‘[i]t has long been settled that objects falling in the plain view of an

officer who has a right to be in the position to have that view are subject to seizure and may be

introduced in evidence.’”).




                                               12
       Defendants’ challenges to the credibility of such evidence, including the inconsistencies

between Officer Patton’s testimony and his written report, do not undermine such findings for

several reasons. (See Docket No. 136; 138). First, the dispute over the timing of when Officer

Patton smelled the marijuana is insignificant due to the fact that under both versions of events, he

smelled it prior to directing the occupants out of the vehicle and subjecting them to the patdown

searches. (Docket No. 128 at 12, 36, 57-59). Second, the dispute over whether Officer Patton

observed a single baggy corner or multiple baggy corners does not matter because as an

experienced officer he understood that a single baggy corner constitutes drug paraphernalia

which can support a finding of reasonable suspicion, particularly when coupled with his

observation of additional drug paraphernalia, i.e., the rolling papers, prior to Defendants being

directed out of the vehicle. United States v. Stabile, 633 F.3d 219, 244 (3d Cir. 2011) (noting

that drug paraphernalia is incriminating); Gardenhire, 2017 WL 1022578, at *6 (noting that

baggy corner constituted drug paraphernalia based on testimony of experienced officer). Further,

Defendants have not cited any authority for the proposition that the officer’s description of the

marijuana smell as “faint” undermines the fact that there is reasonable suspicion of criminal

activity on this record. (Docket Nos. 136; 138). As one Court has persuasively held:

               [t]he Court is unaware of any precedential authority requiring that
               the smell of illegal contraband contain a certain odor level in order
               to establish probable cause. As indicated above, probable cause
               exists to search a vehicle once the smell of marijuana is articulable
               and particularized. Whether faint, strong, or otherwise, “the odor
               of marijuana alone can provide probable cause to believe that
               marijuana is present in a particular place.” [United States v.
               Humphries, 372 F.3d 653, 658 (4th Cir. 2004)].

People v. Turnbull, No. SX-11-CR-832, 2014 WL 3974537, at *5 (V.I. Super. June 23, 2014).

       Overall, the Court rules that the Terry patdown searches were supported by reasonable

suspicion and denies Defendants’ motions to suppress the cell phones and cash seized as a result

                                                13
of same. In addition, the same facts demonstrate that the officers had reasonable suspicion to

extend the duration of the search by approximately 10-15 minutes so that the K9 unit could

arrive on scene and conduct its sniff of the vehicle. See United States v. Green, 897 F.3d 173,

181-82 (3d Cir. 2018).

       The Court next moves on to the Government’s assertion of the automobile exception,

which this Court recently addressed in United States v. Everett, Crim. No. 16-195, 2017 WL

4269516, at *5 (W.D. Pa. Sept. 26, 2017).

                     The United States Court of Appeals for the Third Circuit
              has recognized the “broad sweep of the automobile exception,”
              pursuant to which a vehicle may be searched without a warrant
              upon a showing of probable cause that evidence of a crime may be
              located in the vehicle. Donahue, 764 F.3d at 300. As the Court of
              Appeals explains,

                     the automobile exception includes two important
                     elements specific to that exception: First, “[i]f
                     probable cause justifies the search ..., it justifies the
                     search of every part of the vehicle and its contents
                     that may conceal the object of the search.” [United
                     States v. Ross, 456 U.S. 798, 825 (1982)]. Second,
                     probable cause does not dissipate after the
                     automobile is immobilized because the exception
                     does not include an exigency component. Maryland
                     v. Dyson, 527 U.S. 465, 466 (1999). As a result, the
                     government can search an impounded vehicle
                     without a warrant even though it has secured the
                     vehicle against the loss of evidence and it has the
                     opportunity to obtain a warrant for the search. See
                     Michigan v. Thomas, 458 U.S. 259, 261 (1982); see
                     also United States v. Johns, 469 U.S. 478, 486–87
                     (1985) (extending the rule to closed packages seized
                     from vehicles).

              Donahue, 764 F.3d 293, 300 (3d Cir. 2014). The probable cause
              inquiry “is entirely objective,” Halsey v. Pfeiffer, 750 F.3d 273,
              299 (3d Cir. 2014), and is “commonsense,” “practical,” and
              “nontechnical;” it is based on the totality of the circumstances and
              is judged by the standard of “reasonable and prudent men.” Illinois
              v. Gates, 462 U.S. 213, 230-31 (1983) (internal quotation marks

                                                14
               and citations omitted). The Court evaluates “the events which
               occurred leading up to the ... search, and then ... [decides] whether
               these historical facts, viewed from the standpoint of an objectively
               reasonable police officer, amount to ... probable cause.” Ornelas v.
               United States, 517 U.S. 690, 696 (1996). If there was a “fair
               probability that contraband or evidence of a crime” would have
               been found, there was probable cause for the search. Gates, 462
               U.S. at 238. The Court of Appeals has also held that “[i]t is well
               settled that the smell of marijuana alone, if articulable and
               particularized, may establish not merely reasonable suspicion, but
               probable cause.” United States v. Ramos, 443 F.3d 304, 308 (3d
               Cir. 2006) (citing United States v. Humphries, 372 F.3d 653, 658
               (4th Cir. 2004); United States v. Winters, 221 F.3d 1039, 1042 (8th
               Cir. 2000)).

Everett, 2017 WL 4269516, at *5.

       Having considered all of the credible evidence in light of such authority, it is this Court’s

opinion that the search of the vehicle was supported by probable cause. See id. In this regard,

the Court must consider all of the evidence until the point of the officers’ entry into the vehicle,

including the facts stated above which the Court has found supported a finding of reasonable

suspicion. See Ornelas, 517 U.S. at 696. To reiterate, the totality of the circumstances included

that: the experienced officer smelled burnt marijuana as he approached the vehicle; he also

observed rolling papers and a small baggy corner in plain view in the vehicle; the circumstances

were suspicious in that the driver was operating an unregistered vehicle, on a suspended license

at 1:30 a.m.; and was in an area near where drug trafficking and other illegal activities were

commonplace. See Green, 897 F.3d at 186 (“The odor of marijuana in a car can be evidence of

the most persuasive character”) (quotations omitted). In addition, the patdown searches resulted

in the seizure of $1,200 from Somerville and multiple cell phones –which are well known tools

of the drug trade – from both Defendants. See United States v. Gorny, Crim. No. 13-70, 2014

WL 2860637, at *6 (W.D. Pa. June 23, 2014) (“Cell phones and firearms are generally

considered the ‘tools of the trade’ of drug traffickers”) (citations omitted). An exterior sniff of

                                                15
the vehicle by the K9 police dog resulted in a “hit” for the presence of narcotics. See Bowra,

2018 WL 1244521, at *19 (citing Illinois v. Caballes, 543 U.S. 405, 410, 125 S.Ct. 834, 160

L.Ed.2d 842 (2005) (“A dog sniff conducted during a concededly lawful traffic stop that reveals

no information other than the location of a substance that no individual has any right to possess

does not violate the Fourth Amendment.”); United States v. Pierce, 622 F.3d 209, 213 (3d Cir.

2010) (“It is also well-established that, looking at the totality of the circumstances, a dog’s

positive alert while sniffing the exterior of the car provides an officer with the probable cause

necessary to search the car without a warrant.”). All told, after considering the totality of the

circumstances, the officers clearly had probable cause to search the vehicle prior to both the K9

and officers entering the vehicle and the Court denies Defendants’ motions to suppress the

evidence seized from the vehicle, i.e., the heroin, marijuana roaches, baggy corner, and rolling

papers. Said motions are also denied to the extent that Defendants seek to suppress the evidence

seized from their cell phones under the fruit of the poisonous tree doctrine. See United States v.

Brewer, 708 F. App’x 96, 100 (3d Cir. 2017) (quoting United States v. Coggins, 986 F.2d 651,

653 (3d Cir. 1993), which cited, Wong Sun v. United States, 371 U.S. 471, 83 S.Ct. 407, 9

L.Ed.2d 441 (1963)) (“The fruit of the poisonous tree doctrine requires the suppression of

‘evidence gathered as a result of an unlawful search.’”).

       Moving on, the Court alternatively holds that the search was authorized under the consent

exception as the credible evidence of record demonstrates that Walker and Somerville both

consented verbally and in writing to the officers’ request that they be permitted to search the

vehicle. “Consent is an established exception to the warrant requirement and, while consent

must be voluntary, law enforcement is not required to advise a person that he has the right to

refuse consent.” United States v. Mosley, No. 1:17-CR-155, 2018 WL 1792222, at *3 (M.D. Pa.



                                                16
Apr. 16, 2018) (citing Schneckloth, 412 U.S. at 219; United States v. Drayton, 536 U.S. 194,

206-07 (2002)). Here, the totality of the credible evidence of record, including the unrebutted

testimony of Officer Patton and the consent form executed by both Defendants, establishes that

they each expressly and freely granted consent to the officers to search the vehicle and that they

were not handcuffed, threatened or under duress at the time. (Docket No. 128 at 23-26).

Therefore, the Court alternatively denies the suppression motions on this basis.

       B. Cell Phone Search

       Somerville also moves to suppress evidence located on cell phones he possessed at the

scene which were searched under a warrant issued by the Court of Common Pleas, claiming in

conclusory fashion that such search is not supported by probable cause. (Docket Nos. 71; 136).

In response, the Government once again advocates that he has failed to sufficiently allege a

violation of his Constitutional rights. (Docket Nos. 79; 133). The Court agrees with the

Government’s assessment and holds that the warrant is supported by probable cause.

                       A magistrate may find probable cause to search “when,
               viewing the totality of the circumstances, ‘there is a fair probability
               that contraband or evidence of a crime will be found in a particular
               place.’” United States v. Hodge, 246 F.3d 301, 305 (3d Cir. 2001)
               (quoting Illinois v. Gates, 462 U.S. 213, 238, 103 S.Ct. 2317, 76
               L.Ed.2d 527 (1983)). Once the magistrate has made this initial
               determination, the task of a reviewing court is a “modest” one.
               United States v. Conley, 4 F.3d 1200, 1205 n.2 (3d Cir. 1993). A
               reviewing court owes the magistrate’s probable-cause
               determination “great deference,” and it must leave that
               determination undisturbed “so long as the magistrate had a
               substantial basis for” finding probable cause. See Gates, 462 U.S.
               at 236, 103 S.Ct. 2317 (citations and internal quotation marks
               omitted).

Brewer, 708 F. App'x at 99. In light of this deferential standard, and absent any specific

objections lodged to the affidavit in support of the warrant, the facts outlined above that are

recounted in the warrant supported the officers’ probable cause to search the vehicle and the

                                                 17
additional facts that Somerville had multiple cell phones on his person and cell phones are tools

of the drug trade, plainly supported the search warrant here. See Riley v. California, 134 S. Ct.

2473, 2493, 189 L. Ed. 2d 430 (2014) (holding that warrant is required to search cell phone

seized incident to arrest and noting that “[c]ell phones have become important tools in

facilitating coordination and communication among members of criminal enterprises, and can

provide valuable incriminating information about dangerous criminals.”); Gorny, 2014 WL

2860637, at *6 (“Cell phones and firearms are generally considered the ‘tools of the trade’ of

drug traffickers, which the involved detectives fully understood and conveyed to the magistrate

judge.”). Finally, the Government has also raised the good faith exception to the warrant

requirement which lends further support to denying the suppression motion as to the cell phones

as the existence of the warrant justifies the application of the good faith exception under the

totality of the circumstances in this case. See United States v. Hodge, 246 F.3d 301, 307–08 (3d

Cir. 2001) (“The mere existence of a warrant typically suffices to prove that an officer conducted

a search in good faith and justifies application of the good faith exception.”). Accordingly,

Somerville’s motion is denied to the extent that he claims that the search warrant for his cell

phones lacked probable cause.

       C. Alleged Miranda Violation

       Somerville next claims that certain unidentified statements were taken from him during

the traffic stop without being read his Miranda rights. (Docket Nos. 71; 136). The Government

counters that the alleged statements should not be suppressed because Somerville was not subject

to a custodial interrogation at the time he made them.           (Docket Nos. 79; 133).   Having

considered the parties’ positions in light of the credible evidence of record, the Court concludes

that Somerville’s motion must be denied on this issue as well.



                                               18
               The Supreme Court has determined that a suspect must be given
               specific warnings of his Fifth Amendment rights prior to a
               “custodial interrogation.” Miranda v. Arizona, 384 U.S. 436, 444,
               86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). The Court further explained
               “[b]y custodial interrogation, we mean questioning initiated by law
               enforcement officers after a person has been taken into custody or
               otherwise deprived of his freedom of action in any significant
               way.” Id. The Court later clarified that “the term ‘interrogation’
               under Miranda refers not only to express questioning, but also to
               any words or actions on the part of the police ... that the police
               should know are reasonably likely to elicit an incriminating
               response from the suspect.” Rhode Island v. Innis, 446 U.S. 291,
               301, 100 S.Ct. 1682, 64 L.Ed.2d 297 (1980). The Government
               bears the burden of showing that a statement given prior to
               Miranda warnings is admissible. United States v. Shaird, 463 F.
               App'x. 121, 123 (3d Cir. 2012) (unpublished) (citing Brown v.
               Illinois, 422 U.S. 590, 604, 95 S.Ct. 2254, 45 L.Ed.2d 416 (1975)).

                      Certain questions asked by the authorities do not require
               Miranda warnings. The “public safety” exception permits
               questions that are necessary to protect either the public or police
               from eminent danger. New York v. Quarles, 467 U.S. 649, 656–57,
               104 S.Ct. 2626, 81 L.Ed.2d 550 (1984); see also United States v.
               Pete, No. 09–CR–82, 2010 WL 887364, at *6, n. 2 (W.D.Pa.
               Mar.10, 2010) (unpublished) (holding that no Miranda warning
               was necessary to ask whether defendant was armed after seeing
               permit to carry a firearm), aff'd 463 F. App'x. 113 (3d Cir.2012)
               (unpublished). “[B]iographical data necessary to complete booking
               or pretrial services” fall within the “routine booking question”
               exemption of questions not falling within Miranda's protections.
               Pennsylvania v. Muniz, 496 U.S. 582, 601, 110 S.Ct. 2638, 110
               L.Ed.2d 528 (1990). Furthermore, “[v]olunteered statements of any
               kind are not barred by the Fifth Amendment.” Miranda, 384 U.S.
               at 478. Thus, if Defendant spontaneously made his statements
               without being prompted by an interrogation, these statements
               would be admissible. See Brown v. Phelps, No. A–08–596–GMS,
               2011 WL 6069072, at *5 (D. Del. Dec.2, 2011) (unpublished)
               (“Significantly, spontaneous statements that were not made in
               response to interrogation or its functional equivalent are not barred
               by Miranda”) (citing Innis, 446 U.S. at 299–301).

United States v. Stanton, Crim. No. 11-57, 2013 WL 228241, at *4-5 (W.D. Pa. Jan. 22, 2013).

Pertinent here, the Supreme Court has also stated that:




                                                19
               we held that the roadside questioning of a motorist who was pulled
               over in a routine traffic stop did not constitute custodial
               interrogation. Id., at 423, 441–442, 104 S.Ct. 3138. We
               acknowledged that “a traffic stop significantly curtails the
               ‘freedom of action’ of the driver and the passengers,” and that it is
               generally “a crime either to ignore a policeman's signal to stop
               one's car or, once having stopped, to drive away without
               permission.” Id., at 436, 104 S.Ct. 3138. “[F]ew motorists,” we
               noted, “would feel free either to disobey a directive to pull over or
               to leave the scene of a traffic stop without being told they might do
               so.” Ibid. Nevertheless, we held that a person detained as a result
               of a traffic stop is not in Miranda custody because such detention
               does not “sufficiently impair [the detained person's] free exercise
               of his privilege against self-incrimination to require that he be
               warned of his constitutional rights.” 468 U.S., at 437, 104 S.Ct.
               3138. As we later put it, the “temporary and relatively
               nonthreatening detention involved in a traffic stop or Terry stop
               does not constitute Miranda custody,” Shatzer, supra, at ––––, 130
               S.Ct., at 1224 (citation omitted). See Terry v. Ohio, 392 U.S. 1, 88
               S.Ct. 1868, 20 L.Ed.2d 889 (1968).

Howes v. Fields, 565 U.S. 499, 509-10 (2012).

       In this case, the credible evidence of record demonstrates that Somerville was not subject

to a custodial interrogation in that the officers only posed routine booking questions to him at the

time he was handcuffed while the officers determined if he had a valid probation warrant or not.

Further, after Somerville was released from the handcuffs, he was not in Miranda custody. See

Howes, 565 U.S. at 509. The entirety of the exchange between defense counsel and Officer

Patton regarding these points at the suppression hearing follows:

               Q. And whether or not you classify it as detained or arrested, I'm
               just saying the facts are what I stated?
               A. Yes. [Somerville] was immediately placed in handcuffs.
               Q. So he was not free to go?
               A. Not at that time, no.
               Q. And you were still asking him questions, correct?
               A. Mr. Somerville --
               Q. My question was: You were asking him questions; is that not
               correct?
               A. We were answering his questions as to why he was being put in
               handcuffs, and we explained to him that this is why, and he then

                                                20
               told us he does not have a warrant, and we advised that we're going
               to look into it, but as of right now, we were informed that he has
               some type of federal probation issue going on, so that was the only
               conversation.
               We didn't ask him anything about drugs, vehicles, nothing. We
               were trying to figure out what his probation warrant was for, what
               his probation issue was, such as --
               Q. Excuse me. You keep saying probation warrant, and the
               information that was given to you that night was do not arrest
               based on this information, which means there was no warrant, as
               he told you, correct?
               A. He was not arrested at that point in time.
               Q. I know that's your interpretation.
               A. He was detained. It's different. He was being held until we
               figured this out, until we investigated it.
               Q. But I'm saying you put him in handcuffs. He was not free to go,
               correct?
               A. Correct.
               Q. You still engaged in a conversation with him on several subjects
               besides him telling you that there was no detainer. There was no
               warrant for him, correct?
               A. No.

(Docket No. 128 at 45-46). Somerville did not introduce any evidence to counter Officer Patton’s

version of events, which the Court accepts as credibly supported by the record. (See Docket Nos.

128; 136).   Therefore, Somerville’s motion to suppress is denied insofar as he claims that

statements were taken from him in violation of his Fifth Amendment right to be free from

compelled self-incrimination.

    V. CONCLUSION

        Based on the foregoing, Defendants’ motions to suppress (Docket Nos. [71] and [76]) are

denied. An appropriate Order follows.

                                                           s/ Nora Barry Fischer
                                                           Nora Barry Fischer
                                                           United States District Judge
Dated: March 22, 2019

cc/ecf: All counsel of record.



                                               21
